Exhibit 10.2

RESTRICTED STOCK UNIT
AWARD AGREEMENT

 

Pursuant to Section 8 of the 1993 Stock Incentive Plan (the “Plan”) of Schnitzer
Steel Industries, Inc., an Oregon corporation (the “Company”), on April 28, 2020
the Compensation Committee of the Board of Directors of the Company authorized
and granted to ________________ (the “Recipient”) an award of restricted stock
units with respect to the Company’s Class A Common Stock (“Common Stock”),
subject to the terms and conditions of this agreement between the Company and
the Recipient (this “Agreement”).  By accepting this award, the Recipient agrees
to all of the terms and conditions of this Agreement.  

 

1.Award and Terms of Restricted Stock Units.  The Company awards to the
Recipient under the Plan ______________ restricted stock units (the “Award”),
subject to the restrictions, terms and conditions set forth in this Agreement.

 

(a) Rights under Restricted Stock Units.  A restricted stock unit (a “RSU”)
obligates the Company, upon vesting in accordance with this Agreement, to issue
to the Recipient one share of Common Stock for each RSU.  The number of shares
of Common Stock issuable with respect to each RSU is subject to adjustment as
determined by the Board of Directors of the Company as to the number and kind of
shares of stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.

 

(b)Vesting Date.  The RSUs awarded under this Agreement shall initially be 100%
unvested and subject to forfeiture.  The Vesting Reference Date of this Award is
April 30, 2020.  Subject to Sections 1(c), (d), (e), (f) and (m), the RSUs shall
vest in equal installments as follows:

 

 

% of RSUs Vested

Prior to first anniversary of the Vesting Reference Date

  0%

First anniversary of the Vesting Reference Date

20%

Second anniversary of the Vesting Reference Date

40%

Third anniversary of the Vesting Reference Date

60%

Fourth anniversary of the Vesting Reference Date

80%

Fifth anniversary of the Vesting Reference Date

100%

 

 

(c)Acceleration on Death or Disability; Continuation on Retirement.  

 

(i)If the Recipient ceases to be an employee of the Company or a parent or
subsidiary of the Company by reason of the Recipient’s death (which for purposes
of this Section 1(c)(i) includes Recipient’s death after a retirement covered in
Section 1(c)(iii)) or disability, all outstanding but unvested RSUs shall become
immediately vested.  The term “disability” means a medically determinable
physical or mental condition of the Recipient resulting from bodily injury,
disease, or mental disorder which is likely to continue for the remainder of the
Recipient’s life and which renders the Recipient incapable of performing the job
assigned to the Recipient by the Company or any substantially equivalent
replacement job.

 

(ii)If the Recipient ceases to be an employee of the Company or a parent or
subsidiary of the Company by reason of the Recipient’s retirement before the two
(2) year

 

--------------------------------------------------------------------------------

 

anniversary of the Vesting Reference Date, then notwithstanding any provision in
any employment agreement to the contrary, the Recipient shall immediately
forfeit all outstanding but unvested RSUs awarded pursuant to this Agreement and
the Recipient shall have no right to receive the related Common Stock.

 

(iii)If the Recipient ceases to be an employee of the Company or a parent or
subsidiary of the Company by reason of the Recipient’s retirement, provided that
the effective date of such retirement is on or after the two (2) year
anniversary of the Vesting Reference Date, then, subject to Section 1(m), the
Award will remain outstanding for the remainder of the vesting period and will
continue to vest for Plan purposes in accordance with the terms of this
Agreement as though the Recipient were still employed and will be payable at the
times and in the form specified in Section 1(i) of this Agreement.  

 

(iv)For purposes of this Agreement, the term “retirement” shall mean (x) normal
retirement after reaching age 65, (y) early retirement after reaching age 55 and
completing 10 years of service, or (z) early retirement after completing 30
years of service without regard to age.

 

(d)Certain Transactions.  Notwithstanding any provision in this Agreement (but
subject to the last sentence of this Section 1(d)), in the event of dissolution
of the Company or a merger, consolidation or plan of exchange affecting the
Company, the Compensation Committee of the Board of Directors (the “Compensation
Committee”) may, in its sole discretion and to the extent possible under the
structure of the applicable transaction, select one or a combination of the
following alternatives for treating this Award of RSUs:

(i)the Award shall remain in effect in accordance with its terms;

 

(ii)all or a portion of the RSUs shall, to the extent then still subject to the
vesting restrictions, be released from the vesting restrictions in connection
with the closing of the applicable transaction; or

 

(iii)the RSUs shall be converted into restricted stock units or restricted stock
of one or more of the corporations that are the surviving or acquiring
corporations in the applicable transaction.  The amount and type of converted
restricted stock units or restricted stock shall be determined by the Company,
taking into account the relative values of the companies involved in the
applicable transaction and the exchange rate, if any, used in determining shares
of the surviving corporation(s) to be held by holders of shares of the Company
following the applicable transaction. Unless otherwise determined by the
Company, by action of the Compensation Committee, the converted restricted stock
units or restricted stock shall continue to be subject to the forfeiture
provisions applicable to the RSUs at the time of the applicable transaction.

 

Notwithstanding the foregoing provisions of this Section 1(d) to the contrary,
no such alternative shall occur with respect to the RSUs to the extent that, if
it did, a 20% tax would be imposed under Section 409A of the Internal Revenue
Code on the Recipient.

 

(e)Special Acceleration in Certain Events.  Notwithstanding any other provision
in this Agreement, upon a change in control of the Company, all outstanding but
unvested RSUs shall become immediately vested.  The term “change in control of
the Company” means the occurrence of any of the following events:

 

2

--------------------------------------------------------------------------------

 

(i)The consummation of:

 

(A)any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or

 

(B)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

 

(ii)At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

 

(iii)Any person shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing 20% or more of the combined voting power of the then outstanding
Voting Securities.  For purposes of this Section 1(e), the term “person” means
and includes any individual, corporation, partnership, group, association or
other “person,” as such term is used in Section 14(d) of the Securities Exchange
Act of 1934, other than the Company or any employee benefit plan sponsored by
the Company.

 

Notwithstanding anything in this Section 1(e) to the contrary, unless otherwise
determined by the Board of Directors of the Company, no change in control of the
Company shall be deemed to have occurred for purposes of this Agreement if (1)
the Recipient acquires (other than on the same basis as all other holders of
shares of Common Stock of the Company) an equity interest in an entity that
acquires the Company in a change in control of the Company otherwise described
under subparagraph (i) of this Section 1(e), or (2) the Recipient is part of a
group that constitutes a person which becomes a beneficial owner of Voting
Securities in a transaction that otherwise would have resulted in a change in
control of the Company under subparagraph (iii) of this Section 1(e).

 

(f)Forfeiture of RSUs on Termination of Service.  In addition to the provisions
for forfeiture of RSUs as set forth in Section 1(c)(ii) and Section 1(m)(i) of
this Agreement, if the Recipient ceases to be an employee of the Company or a
parent or subsidiary of the Company under circumstances where the RSUs both (x)
have not previously vested, and (y) do not become vested pursuant to Section
1(c)(i), 1(d), or 1(e) or continue to vest pursuant to Section 1(c)(iii), the
Recipient shall immediately forfeit all outstanding but unvested RSUs awarded
pursuant to this Agreement and the Recipient shall have no right to receive the
related Common Stock.  

   

(g)Restrictions on Transfer.  The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs subject to this
Agreement.  The Recipient may designate

3

--------------------------------------------------------------------------------

 

beneficiaries to receive the shares of Common Stock underlying the RSUs subject
to this Agreement if the Recipient dies before delivery of the shares of Common
Stock by so indicating on a form supplied by the Company.  If the Recipient
fails to designate a beneficiary, such Common Stock will be delivered to the
person or persons establishing rights of ownership by will or under the laws of
descent and distribution.

 

(h)No Voting Rights; Dividends.  The Recipient shall have no rights as a
shareholder with respect to the RSUs or the Common Stock underlying the RSUs
until the underlying Common Stock is issued to the Recipient.  The Recipient
will be entitled to receive any cash dividends declared on the Common Stock
underlying the RSUs after the RSUs have vested and the Common Stock has been
issued.  The Company shall accrue and pay to the Recipient on the vesting of the
RSUs an amount in cash equal to dividends that would have been paid on the
Common Stock underlying the RSUs after the date of the issuance of the RSUs.  No
interest shall be paid by the Company on accrued amounts.

 

(i)Delivery Date for the Shares Underlying the RSUs.  As soon as practicable,
but in no event later than thirty days, following a date on which any RSUs vest,
the Company will issue the Recipient the Common Stock underlying the then vested
RSUs in the form of uncertificated shares in book entry form; provided, however,
that if accelerated vesting of the RSU occurs pursuant to Section 1(c)(i) by
reason of the Recipient’s disability, the date of issuance of the shares
underlying the RSUs shall be delayed until the date that is six months after the
date of the Recipient’s separation from service (within the meaning of Section
409A of the Internal Revenue Code); provided further, however, that if
accelerated vesting of the RSUs occurs pursuant to Section 1(d) or 1(e), the
date of issuance of the shares underlying the RSUs shall occur as soon as
practicable, but in no event later than thirty days, following the earliest to
occur of (1) the Recipient’s separation from service (within the meaning of
Section 409A of the Internal Revenue Code (but subject to the immediately
preceding proviso and provided that if such separation of service occurs by
reason of the Recipient’s retirement, the date of issuance of the shares
underlying the RSUs pursuant to this clause (1) shall be delayed until the date
that is six months after the date of the Recipient’s separation from service)),
(2) the Recipient’s death or (3) a change in ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue
Code.  The shares of Common Stock will be issued in the Recipient’s name or, in
the event of the Recipient’s death, in the name of either (i) the beneficiary
designated by the Recipient on a form supplied by the Company or (ii) if the
Recipient has not designated a beneficiary, the person or persons establishing
rights of ownership by will or under the laws of descent and distribution.

 

(j)Taxes and Tax Withholding.  The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code can or will be made
with respect to the RSUs.  The Recipient acknowledges that, except as provided
below, on each date that shares underlying the RSUs are issued to the Recipient
(the “Payment Date”), the Value (as defined below) on that date of the shares so
issued will be treated as ordinary compensation income for federal and state
income and FICA tax purposes, and that the Company will be required to withhold
taxes on these income amounts.  To satisfy the required minimum withholding
amount, the Company shall withhold from the shares otherwise issuable the number
of shares having a Value equal to the minimum withholding amount.  For purposes
of this Section 1(j), the “Value” of a share shall be equal to the closing
market price for the Common Stock on the last trading day preceding the Payment
Date.  Alternatively, the Company may, at its option, permit the Recipient to
pay such withholding amount in cash under procedures established by the
Company.  The Recipient acknowledges that under current tax law, the Company is
required to withhold FICA taxes with respect to the RSUs at the earlier of (i)

4

--------------------------------------------------------------------------------

 

the issuance of shares underlying the RSUs or (ii) the date that the Recipient
becomes eligible for retirement following the expiration of the two (2) year
forfeiture period provided in Section 1(c)(ii) (or the date of the two (2) year
anniversary of the Vesting Reference Date if the Recipient is eligible for
retirement at the expiration of the two (2) year forfeiture period provided in
Section 1(c)(ii)).  To satisfy the required minimum FICA withholding in the
event that Recipient is eligible for retirement, the Recipient shall,
immediately upon notification of the amount due, pay to the Company in cash or
by check amounts necessary to satisfy applicable FICA withholding
requirements.  If the Recipient fails to pay the amount demanded, the Company or
the Recipient’s employer may withhold that amount from other amounts payable to
the Recipient, including salary, subject to applicable law.

 

(k)Not a Contract of Employment.  Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any parent or subsidiary of the Company, or to interfere in any way with the
right of the Company or any parent or subsidiary by whom Recipient is employed
to terminate Recipient’s employment at any time or for any reason, with or
without cause, or to decrease Recipient’s compensation or benefits.

 

(l)Recoupment Policy.  The Recipient acknowledges and agrees that the RSUs shall
be subject to the Company’s Executive Officer Incentive Compensation Recovery
Policy, as the same may be amended from time to time or any replacement policy
thereto, or as may be required by any applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder).

 

(m) Non-Competition.

 

(i)If the Company determines that Recipient has engaged in an action prohibited
by Section 1(m)(ii) below, then:

 

(1)the Recipient shall immediately forfeit all outstanding but unvested RSUs
awarded pursuant to this Agreement and the Recipient shall have no right to
receive the related Common Stock; and

 

(2)if shares of Common Stock underlying the RSUs were issued to Recipient upon
vesting in accordance with Section 1(i), and the Company’s determination of a
violation occurs on or before the first anniversary of such vesting, Recipient
shall repay to the Company (a) the number of shares of Common Stock issued to
Recipient under this Agreement for such vesting (the “Forfeited Shares”), plus
(b) the amount of cash equal to the withholding taxes paid by withholding shares
of Common Stock from Recipient as provided in Section 1(j).  If any Forfeited
Shares are sold by Recipient prior to the Company’s demand for repayment,
Recipient shall repay to the Company 100% of the proceeds of such sale or
sales.  The Company may, in its sole discretion, reduce the amount to be repaid
by Recipient to take into account the tax consequences of such repayment for
Recipient.

 

(ii)The consequences described in Section 1(m)(i) shall apply if during
Recipient’s employment with the Company, or at any time during the period of one
year following termination of such employment or during the remainder of the
vesting period in the event RSUs continue to vest pursuant to Section 1(c)(iii),
Recipient, directly or indirectly, owns, manages, controls, or participates in
the ownership, management or control of, or is employed by, consults for, or is
connected in any manner with:

 

5

--------------------------------------------------------------------------------

 

(1)any business that (a) is engaged in the steel manufacturing business, (b)
produces any of the same steel products as Cascade Steel Rolling Mills, Inc.
(“Cascade Steel”) and (c) competes with Cascade Steel for sales to customers in
California, Oregon, Washington, Nevada, British Columbia or Alberta; or

 

(2)any business that (a) is engaged in the metals recycling business or the
self-service used auto parts business, and (b) operates a metal recycling
collection or processing facility or a self-service used auto parts store within
250 miles of any of the Company’s facilities or stores.

 

2.Miscellaneous.

 

(a)Entire Agreement; Amendment.  This Agreement and the Plan constitute the
entire agreement of the parties with regard to the subjects hereof.

 

(b)Interpretation of the Plan and the Agreement.  The Compensation Committee
shall have the sole authority to interpret the provisions of this Agreement and
the Plan and all determinations by it shall be final and conclusive.

 

(c)Electronic Delivery.  The Recipient consents to the electronic delivery of
notices and any prospectus and any other documents relating to this Award in
lieu of mailing or other form of delivery.

 

(d)Rights and Benefits.  The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company’s successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
the Recipient’s heirs, executors, administrators, successors and assigns.

 

(e)Further Action.  The parties agree to execute such instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.

 

(f)Governing Law.  This Agreement and the Plan will be interpreted under the
laws of the state of Oregon, exclusive of choice of law rules.  

 

 

SCHNITZER STEEL INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

Authorized Officer

 


 

 

 

 

6